                      UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________

EVANSTON INSURANCE COMPANY,               :
                                          :
                  Plaintiff,              :
                                          :
HISCOX DEDICATED CORPORATE MEMBER :
LIMITED AS REPRESENTATIVE MEMBER          :
OF SYNDICATE 33 AT LLOYD’S,               :
                                          :
                  Plaintiff/Intervenor,   :
                                          :                        No. 5:20-cv-01934
WESTCHESTER SURPLUS LINES                 :
INSURANCE COMPANY,                        :
                                          :
                  Plaintiff/Intervenor,   :
                                          :
            v.                            :
                                          :
 TRISTAR PRODUCTS, INC.,                  :
                                          :
                  Defendant.              :
__________________________________________

                                          ORDER

       AND NOW, this 3rd day of May, 2021, upon consideration of the motions for judgment

on the pleadings filed by Westchester, Evanston, and Hiscox, see ECF Nos. 33, 34, and 36, as

well as the cross-motions for judgment on the pleadings filed by Tristar, see ECF Nos. 38-40,

and for the reasons set forth in the accompanying Opinion, IT IS HEREBY ORDERED

THAT:

       1.     The motions for judgment on the pleadings filed by Westchester, Evanston, and

Hiscox, ECF Nos. 33, 34, and 36, are GRANTED.

       2.     Tristar’s cross-motions for judgment on the pleadings, ECF Nos. 38-40, are

DENIED.

                                               1
                                            050321
       3.      It is DECLARED that Westchester, Evanston, and Hiscox have no duty to defend

or indemnify Tristar in the litigation pending in the U.S. District Court for the Central District of

California, Partida v. Tristar Products, Inc., Civil No. 5:20-cv-00436.

       4.      This case is CLOSED.


                                                      BY THE COURT:


                                                      /s/ Joseph F. Leeson, Jr.__________
                                                      JOSEPH F. LEESON, JR.
                                                      United States District Judge




                                                  1
                                               050321
